COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Jason Henry Lathe v. Rachel Lizabeth Lathe

Appellate case number:      01-18-00936-CV

Trial court case number:    17-03-0243-CVA

Trial court:                County Court at Law of Atascosa County

       Appellee, Rachel Lizabeth Lathe, has filed a motion for substitution of Tess D.
Osborn as counsel on appeal and discharge of Patricia Deveau as attorney of record for
appellee. The motion is granted. See TEX. R. APP. P. 6.5(b), (d).
       The Clerk of this Court is directed to note the withdrawal of Patricia Deveau as
counsel for appellee, and the appearance of Tess D. Osborn’s as lead counsel for appellee
on the docket of this Court. See TEX. R. APP. P. 6.1.
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually      Acting for the Court


Date: ___August 22, 2019__